On Remand From The Alabama Supreme Court

PER CURIAM.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte LaMoreaux, 845 So.2d 801 (Ala.2002). In compliance with the Supreme Court’s opinion, that portion of the trial court’s judgment dividing the marital property is reversed and the cause is remanded for the trial court to divide the marital property equitably without consideration of the husband’s PELA stock.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the Judges concur.